Robert H. Dudley, Justice, dissenting. I dissent because I do not approve of the tactics which are authorized by the precedent of the majority opinion. Here, the creditor-plaintiff prepared a summary of its original records, but did not give the debtor-defendant notice of its intent to offer the summary in evidence at trial. The debtor went to trial apparently expecting the creditor to introduce the original records. The debtor had planned his cross-examination on questions about the original records. At trial the creditor did not bring the original records to court and was allowed to introduce a summary of the records. The debtor could not test the accuracy of the summary without the original records, and was therefore, denied effective cross-examination. In my opinion the authorization of such tactics is bad law. The remedy would be for the majority to hold that A.R.E. Rule 1006 tacitly assumes that reasonable notice must be given of the intent to offer a summary. Such a holding would be in accordance with case law in other jurisdictions and a learned treatise. E. Cleary, McCormick on Evidence § 233 (3d ed. 1984) provides: It has long been held that records too voluminous to be conveniently produced and examined in court may be summarized and their import testified to by a witness, usually an expert, who has reviewed the entirety. The Federal and Revised Uniform Rules of Evidence (1974) recognize and clarify this helpful practice, and also provide appropriate safeguards by requiring that the originals be made available for examination and copying by other parties. These requirements, of course, tacitly assume that reasonable notice be given of the intent to offer summaries. (Emphasis supplied.) See also Annot., Requirement of Notice As Condition For Admission In Evidence of Summary of Voluminous Records, 80 A.L.R. 3d 405 (1977). I do not find any authority to the contrary. The case cited in the majority opinion as authority for not requiring notice, Square Liner 360°, Inc. v. Chisum, 691 F.2d 362 at 376 (8th Cir. 1982) simply does not so provide. In my opinion the majority, by failing to require notice of intent to introduce a summary, is unintentionally authorizing a type of trial by ambush. Purtle, J., joins in this dissent.